Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-16-00507-CV

    IN RE RYDER INTEGRATED LOGISTICS, INC. and Ryder Integrated Logistics of Texas,
                                  LLC

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 17, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 8, 2016 Relators filed a petition for writ of mandamus and emergency motion

to stay. The court has considered the petition for writ of mandamus and is of the opinion that

Relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus and

motion for stay are denied. See TEX. R. APP. P. 52.8(a).


                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 2010-CI-03779, styled Denise Molina and George Duzane, Co-
Conservators of Rafael “Ralph” Molina, and Rafael “Ralph” Molina v. Ryder Integrated Logistics, Inc., Ryder
Integrated Logistics of Texas, LLC and Ernesto Solis, Lucila Solis, Sonia Martin Solis, Elija Angel Solis, and Roberto
Solis, Jr., Legal Heirs of the Estate of Roberto Solis, Sr., pending in the 166th Judicial District Court, Bexar County,
Texas, the Honorable Michael E. Mery presiding.